Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered March 1, 2007. The judgment convicted defendant, upon a jury verdict, of assault in the first degree (two counts), robbery in the first degree (two counts) and robbery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, two counts each of assault in the first degree (Penal Law § 120.10 [1], [4]) and robbery in the first degree (§ 160.15 [1], [2]). Contrary to defendant’s contention, viewing the evidence in light of the elements of the *1493crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). “ ‘Great deference is accorded to the jury’s resolution of credibility issues . . . , and it cannot be said herein that the jury failed to give the evidence the weight it should be accorded’ ” (People v Harrington, 67 AD3d 1449, 1450 [2009]). We further conclude that the sentence is not unduly harsh or severe. Present — Centra, J.P., Fahey, Carni, Green and Pine, JJ.